Citation Nr: 1810019	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-24 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis, and if so, whether service connection is warranted.

2.  Entitlement to service connection for atherosclerosis, to include as due to ionizing radiation.

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to July 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

This matter was previously before the Board and was remanded in August 2017.  There has been substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).  The case is now returned for appellate review.

The Veteran testified before the undersigned Veterans Law Judge during a December 2017 videoconference hearing.  A copy of the transcript has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A September 2004 rating decision denied service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis; the Veteran did not perfect an appeal.

2.  Evidence received since the September 2004 rating decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the left knee condition claim, and therefore raises a reasonable possibility of substantiating the claim.

3.  The evidence does not show that the Veteran's currently diagnosed atherosclerosis originated in service or is otherwise etiologically related to any incident in service, to include exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, in which the RO denied service connection for a left knee condition, is final.  38 U.S.C. § 7104(b) (2012).

2.  New and material evidence has been received since the September 2004 rating decision for a left knee condition; thus, the claim of entitlement to service connection for a left knee condition, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Atherosclerosis was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Initially, service connection for a left knee disorder on a direct basis was denied in an August 1980 rating decision; the Veteran did not appeal that determination.  The Veteran later sought to reopen his claim, asserting that secondary service connection was in order (see VA Form 21-4138, dated in March 2004), and in a September 2004 rating decision, the RO denied service connection for a left knee condition on a direct and as secondary to fracture, right patella, with traumatic arthritis as there was no evidence linking the left knee disorder to service or to a service-connected right knee disorder.  A notice of disagreement was not received within the subsequent one-year period nor was pertinent evidence received.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's September 2004 rating decision is final.  38 U.S.C. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of the Veteran's December 2017 hearing testimony, as well as medical evidence.  The Veteran testified that after his right knee surgery, he favored his left knee until he had surgery on his left knee.  Also, a March 2011 physician's note stated that the Veteran's left knee arthritis has worsened over the years as it is certainly associated with his right knee.  The reason for the prior final denial was that there was no evidence establishing the Veteran's left knee condition was caused by or related to the service-connected right knee condition.  In other words, the nexus element was missing.  This recent evidence suggests that the Veteran's left knee condition was caused by or related to the service-connected right knee condition.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination

In this case, the Veteran's hearing testimony and submitted medical evidence suggests a basis for service connection.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the September 2004 rating decision.  Therefore, the claim of entitlement to service connection for left knee condition as secondary to fracture, right patella, with traumatic arthritis, is reopened.

Service Connection

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In this case, the Veteran has a current diagnosis of atherosclerosis.  There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309 (a), including cardiovascular-renal disease.  See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent" causes).  38 C.F.R. § 3.303 (b).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this presumption.  See id.; Walker, 708 F.3d at 1338-39. To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

In addition, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for cardiovascular-renal disease if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307 (d).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that his exposure to radiation in service caused atherosclerosis.  Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996).  

First, 38 C.F.R. § 3.309 (d) provides presumptive service connection for certain listed diseases that manifest in a "radiation-exposed veteran," which listed diseases do not atherosclerosis.  Therefore, the Board notes that the presumptive service connection provisions of 38 C.F.R. § 3.309 (d) are not for application.

Second, 38 C.F.R. § 3.311 directs certain development procedures in cases involving listed "radiogenic diseases," as well as for cases involving any other disease if the veteran has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311 (b)(4) (2017). The Board notes that atherosclerosis is not among the listed radiogenic diseases.  However, the Veteran in this case has submitted medical evidence that posits that atherosclerosis constitutes a radiogenic disease or is otherwise related to ionizing radiation exposure, as will be discussed below.  

Third, in cases involving alleged ionizing radiation exposure in which the provisions of 38 C.F.R. § 3.309  and 3.311 are not applicable, a veteran may generally nevertheless prove entitlement to service connection on a direct basis based on actual exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records (STRs) do not reveal findings of a vascular condition.  His examinations in March 1956, September 1959, January 1964, September 1964, December 1967, November 1973, and June 1975 yielded normal vascular system findings.  Further, his September 1964 radiation physical examination found that the Veteran did not receive radiation and that he was fit for employment in a radioactive area.  The Veteran's January 1965 to April 1967 ionizing radiation record measured 0.00 units of radiation (REM) to 0.146 REM, respectively.  In December 1967, the Veteran measured 0.158 REM.  His total lifetime exposure measured 0.178 REM in December 1973.

Post-service, in April 2004, a private physician diagnosed the Veteran with peripheral vascular disease and stated that it may be related to radiation exposure.  In June 2010, the same physician found that a significant degree of the Veteran's atherosclerosis was related to radiation.  

On his June 2011 radiation risk activity sheet, the Veteran stated that he did not witness tests, but that he repaired electronics on nuclear weapons.  

Pursuant to 38 C.F.R. § 3.311 a dose assessment and medical advisory opinion was obtained to determine if the Veteran's exposure would likely cause his atherosclerosis.  A January 2012 opinion from the Director of the Compensation and Pension Service noted that, following a review of the evidence in its entirety, there is no reasonable probability that the Veteran's atherosclerosis resulted from his exposure to ionizing radiation in service.  The Health Physics Society found that there is substantial and convincing scientific evidence for health risks following high dose exposures; however, below 5 to 10 REM (including occupational and environmental exposures), risks of health effects are either too small to be observed or nonexistent.  The Veteran's maximum total effective dose equivalent from the Air Force Safety Center based on his service records from March 1956 to January 1964, the time he served in the Air Force as a nuclear weapons mechanic, revealed approximately 3.93 REM.  The Navy Dosimetry found that Veteran had approximately 0.201 REM when he served in the Navy from January 1964 to July 1975 as an ordinance mechanic.  Thus, the Veteran's radiation dose did not exceed 5 REM in one year or 10 REM in a lifetime.

In a May 2012 statement, the Veteran submitted a study that linked atherosclerosis to radiation exposure.

In his July 2014 substantive appeal, the Veteran stated that he did not wear protective gear his first three years in-service, so he was unsure how his Air Force radiation exposure was a low reading.  Also, he stated that there were studies regarding radiation induced atherosclerosis.

The Veteran testified at the December 2017 Board hearing that he was a nuclear weapons technician for twenty years in the military and that he assembled, disassembled, and repaired nuclear weapons.  He believed that his radiation dosage was higher than the VA found it to be and that some of his records that would have indicated a higher dosage were missing.  He claimed no radiation exposure after service.  

The Board finds that given the evidence presented, the Veteran's radiation exposure did not cause his atherosclerosis.  The Board notes that the Director of Compensation advisory opinion determined that the Veteran's dose of radiation likely did not cause his atherosclerosis.  In determining this opinion, the Veteran's entire record was reviewed.  The Veteran's July 2014 statement and hearing testimony did not indicate what records may have been missing.  Further, the Veteran's records are comprehensive from his enlistment in March 1956 to his separation in July 1975.  

The Board finds that the Veteran's assertion that he had a higher dose than his records indicated is not competent and credible.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994), (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  There is no evidence in the record that shows that the Veteran is an expert in radiation exposure.  Therefore, his assertion that he was exposed to greater levels of radiation than his records report is not credible.  Also, the advisory opinion took into account the private physician's findings and still found that the level of radiation likely did not cause the Veteran's atherosclerosis.

The Board finds that the private medical evidence only presented possibilities and/or without adequate rationale.  In April 2004 the physician found that the Veteran's condition may be related to radiation exposure, and in June 2010 he stated that he believed atherosclerosis was related to radiation exposure without a rationale.  These opinions were equivocal and speculative, and the bases of the opinion are not set forth.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board finds the private opinions less probative than the advisory opinion concerning radiation exposure.  In this the Board notes that dose amount determination and opinion to the likelihood of radiation causing atherosclerosis was generated by an expert in the field environmental medicine and therefore, provides more probative weight than the opinions submitted by the Veteran. 

The Board has carefully considered the articles from the internet providing information about radiation induced atherosclerosis.  Medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional.  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 (1998).  Here, the aforementioned information is simply too general to make a causal link more than speculative in nature, or to outweigh the specific medical evidence in this case which is directly pertinent to the Veteran.

As to whether service connection is warranted on a direct basis, while there is sufficient evidence of a current disability, atherosclerosis, there is no evidence of such disease in service.  The Veteran was not diagnosed with a vascular condition during his service.  There is no history of a vascular condition, nor did he ever receive treatment for any vascular condition.  Further, there is no competent and credible evidence suggesting a nexus between any current atherosclerosis and any sign or symptom in service.  Accordingly, as the service connection elements are not satisfied, service connection on a direct basis is not established.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d  1163, 1167 (Fed. Cir. 2004).  Because neither atherosclerosis nor any other cardiovascular disease was noted during service and did not manifest to a compensable degree within one year of service separation, service connection for the Veteran's cardiovascular disability as a chronic disease may not be established on a presumptive basis.  See 38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a); Fountain, 27 Vet. App. at 263-64; Walker, 708 F.3d at 1338-39.

The most probative evidence establishes that atherosclerosis is not related to service.  Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

The application to reopen the claim of entitlement to service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis is granted.  

Service connection for atherosclerosis, to include as due to ionizing radiation, is denied.  


REMAND

The claim for service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis has been reopened.  

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary to have a complete record to decide the claim, so the Veteran is afforded every possible consideration.

The Veteran asserts entitlement to service connection for a left knee condition as secondary to fracture, right patella, with traumatic arthritis.  In February 2016, the Veteran had a total left knee arthroplasty.  

In May 1998, the Veteran complained of left knee pain and numbness.  Magnetic resonance imaging (MRI) revealed an oblique tear of the posterior horn and anterior horn of the medial meniscus, a moderate-sized Baker's cyst of the medial posterior, and a moderate joint effusion of the left knee.  

In August 2004, The Veteran underwent a VA examination for his left knee and the VA examiner was unable to find that his left knee condition was a direct and proximate result of his service-connected right knee condition as he would need to resort to conjecture or speculation.  The Veteran fell four times in the previous three months, but there was no basis for the falling in the record.

In June 2008, the Veteran had a total right knee arthroplasty.  In May 2010, the Veteran complained of left knee pain.

In March 2011, the Veteran's physician stated that Veteran had progressive left knee arthritis, which required a joint arthroplasty.  The physician opined that the Veteran's left knee prognosis was certainly associated with his right knee condition.

Accordingly, remand of this claim is required for provision of an opinion to determine the etiology of the Veteran's left knee condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Schedule the Veteran for a VA examination.  The record must be made available to the examiner and the examiner should indicate in his/her report whether or not the record was reviewed.  Any indicated tests, including X-rays if indicated, should be accomplished.  Based on a review of the record and any examination findings, the examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee condition disability is proximately due to, or the result of, the service-connected right knee condition.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee condition is permanently aggravated by the Veteran's service-connected right knee condition.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the development action obtained above to ensure that the remand directive has been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


